DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recites the limitation "said thickener" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu (US 5,622,693) in view of Otoi et al., (US 4,233,212) and Westesen et al., (US 5,785,976).
	Funatsu teaches a “solid cosmetic composition comprising a freeze-dried product” comprising “ a water-soluble polymer as thickener or a humectant” (Abstract).
	Funatsu claims a freeze-dried solid cosmetic composition comprising “at least one water soluble polyethylene glycol having a molecular weight of 9,000 to 20,000” (see Claim 1 at col. 5)
	Water-soluble polymers include “polyethylene glycols such as PEG-20000” (col. 1, lines 64-65) and “oligosaccharides” such as “α,α-trehalose” (col. 2, lines 7-8). 
The water-soluble polymers make up “preferably 10 to 99% by weight of the solid cosmetic” (col. 2,lines 13-15). Accordingly, having 30 to 91% trehalose and 4 to 16% polyethylene glycol, as per claim 1, would have been obvious
The water-soluble polymers also include “thickening agents” such as “xanthan gum” (col. 2, line 34) and “hyaluronic acid” (Id. line 50). These thickening agents are present “in an amount of 1 to 90% by weight” (Id. lines 57-58).  Since the thickeners can be as low as 1% it would have been obvious to have from 0.01 to 2% hyaluronic acid and 0.01 to 1.0% of xanthan gum, as per claims 4-5.

Funatsu does not teach a tablet form or bulk density for the solid compositions.

Otoi et al. teaches fine powders for “cosmetic preparations” (Abstact). 
3” or 0.1 to 0.7 g/mL for the purposes of good compatibility and dispersibility (col. 6, lines 24-34).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a bulk density of 0.1 to 0.5 g/ml since cosmetic powders having a bulk density from 0.1 to 0.7 g/ml have good compatibility and dispersibility, as taught by Otoi et al.

Westensen et al. teaches lyophilized (freeze-dried) products for use in cosmetic products (Abstract). “The lyophilized powder can also be processed into other pharmaceutical, cosmetic, food or agricultural formulations such as powders, tablets, capsules etc.” (col.11, lines 62-64). 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a tablet form for the compositions of Funatsu since tablet forms are recognized in the art as suitable cosmetic forms for freeze-dried compositions, as taught by Westensen et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612